DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 31 January 2022.
Claims 2, 3, 4, and 7 are canceled.
Claims 1, 5, 6, 8, 9, 19, and 20 are amended.
Claims 1, 5, 6, and 8-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 31 January 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 102 and 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varadan et al. (U.S. Patent 10,810,161 B1, hereinafter referred to as Varadan) in view of Margaglia et al. (U.S. Patent Application Publication No. 20200174671 A1, hereinafter referred to as Margaglia) and Muehge et al. (U.S. Patent Application Publication No. 20200174892 A1, hereinafter referred to as Muehge).
As to claim 1, Varadan teaches a method, comprising:
traversing a plurality of different views of data associated with a storage domain (Note: The claimed “views” are interpreted in light of the instant specification to be data backups at particular moments in time, particular versions of data, file system data, files associated with a primary system, or files generated by the storage system. See para. 0021 of the published specification. see Varadan col. 1 L33-47: an MTree data structure corresponds to a storage volume snapshot, i.e. an image of the storage system at a particular point in time; Note: Varadan’s MTrees correspond to the claimed views; and see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: access manager 115 accesses MTree data structures 210 and 220) stored on a deduplicated storage (see Varadan col. 6 L66-67 and Fig. 2: the storage system is a deduplicated storage system) to determine data chunks belonging to each view of the plurality of different views of data associated with the storage domain (see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: access manager 115 accesses MTree data structures 210 and 220 to determine data segments 204-208 that make up each MTree. Note: Varadan’s MTrees correspond to the claimed views, and Varadan's data segments correspond to the claimed data chunks.);
receiving a request for a metric associated with disk space utilization of a group of one or more selected views of data associated with the storage domain included in the plurality of different views of data associated with the storage domain (see Varadan col. 11 L 37-57 and Fig. 7: at step 710, a request is received to estimate storage usage of a particular MTree, such as MTree A 210 shown in Fig. 2; and see Varadan col. 6 L40-45: request to estimate storage usage utilized by a particular MTree) that are stored on the deduplicated storage (see Varadan col. 6 L66-67 and Fig. 2: the storage system is a deduplicated storage system);
identifying data chunks belonging to the one or more selected views of data associated with the storage domain of the group but not other views of the plurality of different views of data associated with the storage domain stored on the deduplicated storage (see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: the system uses MTree data structures to determine the file and segments within a particular namespace);
determining an incremental disk space utilization of the group including by determining a total size of the identified data chunks (see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments); and
providing the metric associated with disk space utilization based on the determined incremental disk space utilization of the group (see Varadan col. 11 L 37-57 and Fig. 7: at step 725, the system responds to the request to estimate storage usage of an MTree by providing the estimate of storage usage; and see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments); and
using the metric associated with disk space utilization to manage the deduplicated storage (see Varadan col. 2 L17-24: in an illustrative example of data management, a system administrator uses information about the physical space taken up by an MTree to free up storage space by deleting a data snapshot).
Varadan does not appear to explicitly disclose wherein managing deduplicated storage comprises: determining a trajectory associated with disk space utilization associated with a group; adjusting one or more policies associated with the deduplicated storage; and determining a modified trajectory associated with the disk space utilization associated with the group based on the one or more adjusted policies associated with the deduplicated storage.
However, Margaglia teaches:
wherein managing deduplicated storage (see Margaglia para. 0122 and Fig. 3B: storage system 306 comprises software resources 314 that carry out data deduplication) comprises:
determining a trajectory (Note: The claimed “trajectory” is interpreted in light of the instant specification to be a projected time when storage capacity will reach the total amount provisioned. See para. 0160 of the published specification.) associated with disk space utilization associated with a group (see Margaglia para. 0111: prediction of when storage system 306 will run out of resources; and see Margaglia para. 0183: predicting storage capacity);
adjusting one or more policies associated with the deduplicated storage (see Margaglia para. 0111: the system recommends configuration changes; and see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down); and
determining a modified trajectory associated with the disk space utilization associated with the group based on the one or more adjusted policies associated with the deduplicated storage (see Margaglia para. 0111: in response to predicting that the storage system will run out of resources, the system recommends configuration changes; and see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varadan to include the teachings of Margaglia because it enables recommending changes prior to the storage system running out of resources, improving the operation of the storage system (see Margaglia para. 0111).
Varadan as modified by Margaglia does not appear to explicitly disclose wherein one or more policies associated with storage reduce a frequency at which one or more protection jobs associated with a group are performed.
However, Muehge teaches wherein one or more policies associated with storage reduce a frequency at which one or more protection jobs associated with a group are performed (Note: The claimed “protection jobs” are interpreted in light of the instant specification, which states “protection jobs (e.g., backup, restore, migration, data replication, disaster recovery, etc.).” See para. 0020 of the published specification.
see Muehge para. 0103: when disk drive utilization is predicted to exceed a maximum utilization, additional drives are recruited; and see Muehge para. 0087: an alternative to recruiting additional storage resources is decreasing the number of backup requests).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varadan as modified by Margaglia to include the teachings of Muehge because it “establishes a dynamic process within the data storage system for fulfilling received backup requests while preventing exhaustion of processing resources used in performing backup operations on the data storage system” (see Muehge para. 0086).

As to claim 5, Varadan as modified by Margaglia and Muehge teaches wherein the one or more policies associated with the deduplicated storage include a storage policy (see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down).

As to claim 6, Varadan as modified by Margaglia and Muehge teaches wherein the one or more policies associated with the deduplicated storage include a protection policy (see Margaglia para. 0120: data protection policies including archiving, retention, backup, replication, snapshotting, cloning, business continuity and disaster recovery, etc.).

As to claim 8, Varadan as modified by Margaglia and Muehge teaches wherein to manage the deduplicated storage further comprises maintaining the deduplicated storage based on the modified trajectory associated with disk space utilization (see Margaglia para. 0111: in response to predicting that the storage system will run out of resources, the system recommends configuration changes; and see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down).

As to claim 9, Varadan as modified by Margaglia and Muehge teaches wherein to manage the deduplicated storage comprises deleting some or all of the selected views of data associated with the storage domain included in the plurality of different views of data associated with the storage domain (see Varadan col. 2 L17-24: in an illustrative example of data management, a system administrator uses information about the physical space taken up by an MTree to free up storage space by deleting a data snapshot).

As to claim 10, Varadan as modified by Margaglia and Muehge teaches wherein the incremental disk space utilization of the group (see Varadan col. 11 L 37-57 and Fig. 7: at step 725, the system responds to the request to estimate storage usage of an MTree by providing the estimate of storage usage; and see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments) corresponds to an amount of reclaimed storage capacity associated with the deleting some or all of the selected views of data included in the plurality of different views of data (see Varadan col. 2 L17-24: in an illustrative example of data management, a system administrator uses information about the physical space taken up by an MTree to free up storage space by deleting a data snapshot).

As to claim 11, Varadan as modified by Margaglia and Muehge teaches wherein the amount of reclaimed storage capacity corresponds to an attributed storage capacity (see Varadan col. 2 L25-33: accounting for logical storage capacity).

As to claim 12, Varadan as modified by Margaglia and Muehge teaches wherein the amount of reclaimed storage capacity corresponds to an actual physical storage capacity (see Varadan col. 2 L17-24: in an illustrative example of data management, a system administrator uses information about the physical space taken up by an MTree to free up storage space by deleting a data snapshot).

As to claim 13, Varadan as modified by Margaglia and Muehge teaches wherein the group of one or more selected views of data associated with the storage domain includes at least one of one or more departments associated with a tenant, one or more protection job types associated with the tenant (see Margaglia para. 0120: data protection policies including archiving, retention, backup, replication, snapshotting, cloning, business continuity and disaster recovery, etc.; and see Margaglia para. 0103: the system supports Multi-tenancy, in which each customer or tenant customizes the operation of the system for their needs), and/or one or more file types associated with the tenant.

As to claim 18, Varadan as modified by Margaglia and Muehge teaches wherein the metric associated with disk space utilization of the group comprises at least one of a first amount of storage space used by the data associated with the one or more selected views of data associated with the storage domain (see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments), a second amount of storage space used by the data associated with the one or more selected views of data associated with the storage domain that is deduplicated, a rate at which the data associated with the group is using the storage space provisioned to a data group by an entity associated with the deduplicated storage, or an expected amount of time before the data associated with the group uses a complete amount of storage space provisioned to the data group by the entity associated with the deduplicated storage.

As to claim 19, Varadan teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for (see Varadan col. 13 L23-33: the invention is embodied as a computer readable medium storing a computer program):
traversing a plurality of different views of data associated with a storage domain (Note: The claimed “views” are interpreted in light of the instant specification to be data backups at particular moments in time, particular versions of data, file system data, files associated with a primary system, or files generated by the storage system. See para. 0021 of the published specification. see Varadan col. 1 L33-47: an MTree data structure corresponds to a storage volume snapshot, i.e. an image of the storage system at a particular point in time; Note: Varadan’s MTrees correspond to the claimed views; and see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: access manager 115 accesses MTree data structures 210 and 220) stored on a deduplicated storage (see Varadan col. 6 L66-67 and Fig. 2: the storage system is a deduplicated storage system) to determine data chunks belonging to each view of the plurality of different views of data associated with the storage domain (see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: access manager 115 accesses MTree data structures 210 and 220 to determine data segments 204-208 that make up each MTree. Note: Varadan’s MTrees correspond to the claimed views, and Varadan's data segments correspond to the claimed data chunks.);
receiving a request for a metric associated with disk space utilization of a group of one or more selected views of data associated with the storage domain included in the plurality of different views of data associated with the storage domain (see Varadan col. 11 L 37-57 and Fig. 7: at step 710, a request is received to estimate storage usage of a particular MTree, such as MTree A 210 shown in Fig. 2; and see Varadan col. 6 L40-45: request to estimate storage usage utilized by a particular MTree) that are stored on the deduplicated storage (see Varadan col. 6 L66-67 and Fig. 2: the storage system is a deduplicated storage system);
identifying data chunks belonging to the one or more selected views of data associated with the storage domain of the group but not other views of the plurality of different views of data associated with the storage domain stored on the deduplicated storage (see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: the system uses MTree data structures to determine the file and segments within a particular namespace);
determining an incremental disk space utilization of the group including by determining a total size of the identified data chunks (see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments); and
providing the metric associated with disk space utilization based on the determined incremental disk space utilization of the group (see Varadan col. 11 L 37-57 and Fig. 7: at step 725, the system responds to the request to estimate storage usage of an MTree by providing the estimate of storage usage; and see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments); and
utilizing the metric associated with disk space utilization to manage the deduplicated storage (see Varadan col. 2 L17-24: in an illustrative example of data management, a system administrator uses information about the physical space taken up by an MTree to free up storage space by deleting a data snapshot).
Varadan does not appear to explicitly disclose wherein managing deduplicated storage comprises: determining a trajectory associated with disk space utilization associated with a group; adjusting one or more policies associated with the deduplicated storage; and determining a modified trajectory associated with the disk space utilization associated with the group based on the one or more adjusted policies associated with the deduplicated storage.
However, Margaglia teaches:
wherein managing deduplicated storage (see Margaglia para. 0122 and Fig. 3B: storage system 306 comprises software resources 314 that carry out data deduplication) comprises:
determining a trajectory (Note: The claimed “trajectory” is interpreted in light of the instant specification to be a projected time when storage capacity will reach the total amount provisioned. See para. 0160 of the published specification.) associated with disk space utilization associated with a group (see Margaglia para. 0111: prediction of when storage system 306 will run out of resources; and see Margaglia para. 0183: predicting storage capacity);
adjusting one or more policies associated with the deduplicated storage (see Margaglia para. 0111: the system recommends configuration changes; and see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down); and
determining a modified trajectory associated with the disk space utilization associated with the group based on the one or more adjusted policies associated with the deduplicated storage (see Margaglia para. 0111: in response to predicting that the storage system will run out of resources, the system recommends configuration changes; and see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varadan to include the teachings of Margaglia because it enables recommending changes prior to the storage system running out of resources, improving the operation of the storage system (see Margaglia para. 0111).
Varadan as modified by Margaglia does not appear to explicitly disclose wherein one or more policies associated with storage reduce a frequency at which one or more protection jobs associated with a group are performed.
However, Muehge teaches wherein one or more policies associated with storage reduce a frequency at which one or more protection jobs associated with a group are performed (Note: The claimed “protection jobs” are interpreted in light of the instant specification, which states “protection jobs (e.g., backup, restore, migration, data replication, disaster recovery, etc.).” See para. 0020 of the published specification.
see Muehge para. 0103: when disk drive utilization is predicted to exceed a maximum utilization, additional drives are recruited; and see Muehge para. 0087: an alternative to recruiting additional storage resources is decreasing the number of backup requests).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varadan as modified by Margaglia to include the teachings of Muehge because it “establishes a dynamic process within the data storage system for fulfilling received backup requests while preventing exhaustion of processing resources used in performing backup operations on the data storage system” (see Muehge para. 0086).

As to claim 20, Varadan teaches a system, comprising:
a processor configured to (see Varadan col. 13 L34-41: the method of the invention is performed by processing logic):
traversing a plurality of different views of data associated with a storage domain (Note: The claimed “views” are interpreted in light of the instant specification to be data backups at particular moments in time, particular versions of data, file system data, files associated with a primary system, or files generated by the storage system. See para. 0021 of the published specification. see Varadan col. 1 L33-47: an MTree data structure corresponds to a storage volume snapshot, i.e. an image of the storage system at a particular point in time; Note: Varadan’s MTrees correspond to the claimed views; and see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: access manager 115 accesses MTree data structures 210 and 220) stored on a deduplicated storage (see Varadan col. 6 L66-67 and Fig. 2: the storage system is a deduplicated storage system) to determine data chunks belonging to each view of the plurality of different views of data associated with the storage domain (see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: access manager 115 accesses MTree data structures 210 and 220 to determine data segments 204-208 that make up each MTree. Note: Varadan’s MTrees correspond to the claimed views, and Varadan's data segments correspond to the claimed data chunks.);
receiving a request for a metric associated with disk space utilization of a group of one or more selected views of data associated with the storage domain included in the plurality of different views of data associated with the storage domain (see Varadan col. 11 L 37-57 and Fig. 7: at step 710, a request is received to estimate storage usage of a particular MTree, such as MTree A 210 shown in Fig. 2; and see Varadan col. 6 L40-45: request to estimate storage usage utilized by a particular MTree) that are stored on the deduplicated storage (see Varadan col. 6 L66-67 and Fig. 2: the storage system is a deduplicated storage system);
identifying data chunks belonging to the one or more selected views of data associated with the storage domain of the group but not other views of the plurality of different views of data associated with the storage domain stored on the deduplicated storage (see Varadan col. 6 L62 to col. 7 L29 and Fig. 2: the system uses MTree data structures to determine the file and segments within a particular namespace);
determining an incremental disk space utilization of the group including by determining a total size of the identified data chunks (see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments); and
providing the metric associated with disk space utilization based on the determined incremental disk space utilization of the group (see Varadan col. 11 L 37-57 and Fig. 7: at step 725, the system responds to the request to estimate storage usage of an MTree by providing the estimate of storage usage; and see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments); and
utilizing the metric associated with disk space utilization to manage the deduplicated storage (see Varadan col. 2 L17-24: in an illustrative example of data management, a system administrator uses information about the physical space taken up by an MTree to free up storage space by deleting a data snapshot); and
a memory coupled to the processor and configured to provide the processor with instructions (see Varadan col. 13 L23-33: a memory stores a computer program for performing the operations of the invention; and see Varadan col. 13 L34-41: the method of the invention is performed by processing logic).
Varadan does not appear to explicitly disclose wherein managing deduplicated storage comprises: determining a trajectory associated with disk space utilization associated with a group; adjusting one or more policies associated with the deduplicated storage; and determining a modified trajectory associated with the disk space utilization associated with the group based on the one or more adjusted policies associated with the deduplicated storage.
However, Margaglia teaches:
wherein managing deduplicated storage (see Margaglia para. 0122 and Fig. 3B: storage system 306 comprises software resources 314 that carry out data deduplication) comprises:
determining a trajectory (Note: The claimed “trajectory” is interpreted in light of the instant specification to be a projected time when storage capacity will reach the total amount provisioned. See para. 0160 of the published specification.) associated with disk space utilization associated with a group (see Margaglia para. 0111: prediction of when storage system 306 will run out of resources; and see Margaglia para. 0183: predicting storage capacity);
adjusting one or more policies associated with the deduplicated storage (see Margaglia para. 0111: the system recommends configuration changes; and see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down); and
determining a modified trajectory associated with the disk space utilization associated with the group based on the one or more adjusted policies associated with the deduplicated storage (see Margaglia para. 0111: in response to predicting that the storage system will run out of resources, the system recommends configuration changes; and see Margaglia para. 0145: the system applies predictive policies to dynamically scale the storage system up or down).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varadan to include the teachings of Margaglia because it enables recommending changes prior to the storage system running out of resources, improving the operation of the storage system (see Margaglia para. 0111).
Varadan as modified by Margaglia does not appear to explicitly disclose wherein one or more policies associated with storage reduce a frequency at which one or more protection jobs associated with a group are performed.
However, Muehge teaches wherein one or more policies associated with storage reduce a frequency at which one or more protection jobs associated with a group are performed (Note: The claimed “protection jobs” are interpreted in light of the instant specification, which states “protection jobs (e.g., backup, restore, migration, data replication, disaster recovery, etc.).” See para. 0020 of the published specification.
see Muehge para. 0103: when disk drive utilization is predicted to exceed a maximum utilization, additional drives are recruited; and see Muehge para. 0087: an alternative to recruiting additional storage resources is decreasing the number of backup requests).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varadan as modified by Margaglia to include the teachings of Muehge because it “establishes a dynamic process within the data storage system for fulfilling received backup requests while preventing exhaustion of processing resources used in performing backup operations on the data storage system” (see Muehge para. 0086).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varadan, Margaglia, and Muehge as applied to claim 1 above, and further in view of Prahlad et al. (U.S. Patent Application Publication No. US 20100333116 A1, hereinafter referred to as Prahlad).
As to claim 14, Varadan as modified by Margaglia and Muehge does not appear to explicitly disclose wherein at least one identified data chunk is not deduplicated within a storage domain.
However, Prahlad teaches wherein at least one identified data chunk is not deduplicated within a storage domain (see Prahlad para. 0154: only data objects that meet certain criteria are selected for deduplication; and see Prahlad para. 0172 and Fig. 5D: data objects are divided into chunks 542).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varadan as modified by Margaglia and Muehge to include the teachings of Prahlad because it enables an administrator to prevent deduplication of files based on file size and file type, avoiding deduplication for files that may not be worth deduplicating (see Prahlad para. 0154-0155).

As to claim 15, Varadan as modified by Margaglia and Muehge teaches wherein at least one of the identified data chunks is deduplicated among the one or more selected views of data associated with the storage domain of the group (see Varadan Fig. 2: deduplicated data segments SEG1 204, SEG2 205, SEG3 206, SEG4 207, and SEG5 208).
Varadan as modified by Margaglia and Muehge does not appear to explicitly disclose wherein at least one identified data chunk is not deduplicated with other views of a plurality of different views of data associated with a storage domain that are stored on deduplicated storage.
However, Prahlad teaches wherein at least one identified data chunk is not deduplicated with other views of a plurality of different views of data associated with a storage domain that are stored on deduplicated storage (see Prahlad para. 0154: only data objects that meet certain criteria are selected for deduplication; and see Prahlad para. 0172 and Fig. 5D: data objects are divided into chunks 542).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varadan as modified by Margaglia and Muehge to include the teachings of Prahlad because it enables an administrator to prevent deduplication of files based on file size and file type, avoiding deduplication for files that may not be worth deduplicating (see Prahlad para. 0154-0155).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varadan, Margaglia, and Muehge as applied to claim 1 above, and further in view of Lewis et al. (U.S. Patent Application Publication No. 20090144518 A1, hereinafter referred to as Lewis).
As to claim 16, Varadan as modified by Margaglia and Muehge teaches wherein providing the metric associated with disk space utilization based on the determined incremental disk space utilization of the group (see Varadan col. 11 L 37-57 and Fig. 7: at step 725, the system responds to the request to estimate storage usage of an MTree by providing the estimate of storage usage; and see Varadan col. 7 L30-41 and Fig. 3: estimating physical space utilized by an MTree based on the size of its data segments) comprises:
providing via a user interface the metric associated with disk space utilization (see Varadan Fig. 7: file service interface 1002 provided to client 1014; and see Varadan col. 2 L17-24: in an illustrative example of data management, a system administrator uses information about the physical space taken up by an MTree to free up storage space by deleting a data snapshot);
receiving one or more user inputs via the user interface (see Varadan col. 2 L17-24: in an illustrative example of data management, a system administrator uses information about the physical space taken up by an MTree to free up storage space by deleting a data snapshot).
Varadan as modified by Margaglia and Muehge does not appear to explicitly disclose determining one or more adjusted metrics associated with disk space utilization based on one or more received user inputs; and updating a user interface to provide the one or more determined adjusted metrics associated with disk space utilization.
However, Lewis teaches:
determining one or more adjusted metrics associated with disk space utilization based on one or more received user inputs (see Lewis Fig. 2: a graphical user interface (GUI) for displaying reports about disk utilization; the user selects data groups such as region, city, division, location, storage capacity type, operational use, service tier, etc.); and
updating a user interface to provide the one or more determined adjusted metrics associated with disk space utilization (see Lewis Fig. 2: a graphical user interface (GUI) for displaying reports about disk utilization; the user selects data groups such as region, city, division, location, storage capacity type, operational use, service tier, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Varadan as modified by Margaglia and Muehge to include the teachings of Lewis because it facilitates better management and more efficient deployment of storage resources (see Lewis para. 0022), particularly for complex, heterogeneous storage systems comprises of different architectures (see Lewis para. 0021).

As to claim 17, Varadan as modified by Margaglia and Muehge and Lewis teaches wherein the one or more inputs adjusts the one or more selected views of data associated with the storage domain that are included in the group (see Lewis Fig. 2: a graphical user interface (GUI) for displaying reports about disk utilization; the user selects data groups such as region, city, division, location, storage capacity type, operational use, service tier, etc.).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to adjusting storage policies based upon predicted disk space utilization.
a.	Tsujimoto et al.; “MANAGEMENT COMPUTER AND MANAGEMENT METHOD”; WIPO Patent Application Publication No. WO 2017122263 A1.
Teaches that when data use exceeds a preset use capacity, automatic migration determination processing is performed (see para. 0082). The automatic migration determination processing reduces the number of migration operations performed on the storage device, in order to reduce input/output (I/O) load (see para. 0083).
b.	Shilane et al.; “Predicting Backup Failures Due To Exceeding The Backup Window”; U.S. Patent No. 9,798,629 B1.
Teaches a storage utilization predictor 152 predicting that storage utilization will exceed a threshold within a predetermined time period (see col. 14 L17-37).
Teaches that preemptive actions can be taken in order to avoid backup failure. The preemptive actions include actions to decrease the amount of backup data, such as changing data retention policy and/or adjusting backup policies, etc. (see col. 11 L17-26).
c.	Gokhale et al.; “SYSTEMS AND METHODS FOR REMOTE MONITORING IN A COMPUTER NETWORK”; U.S. PGPub. No. 20090164853 A1.
Teaches utilizing trends in storage usage to predict that available storage capacity will be exceeded on a particular day (see para. 0116).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163